NUMBER 13-17-00508-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JUDITH ANN NEUSE AND ALL
OCCUPANTS OF 2115 ICHBOD
LN, EDINBURG, TEXAS 78539                                              Appellants,

                                         v.

NATIONSTAR MORTGAGE, LLC
D/B/A CHAMPION MORTGAGE
COMPANY,                                                                 Appellee.


              On appeal from the County Court at Law No. 8
                       of Hidalgo County, Texas.



                     ORDER OF ABATEMENT
   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                           Order Per Curiam

      On September 15, 2017, Russell Glenn Neuse filed a notice of appeal from a

Judgment for Possession of Property and Issuance of Writ of Possession in Trial Court
Cause No. CL-16-0223-H, NationStar Mortgage, LLC, d/b/a Champion Mortgage

Company v. Judith Ann Neuse and all Occupants of 2115 Ichabod Ln, Edinburg, Texas

78539 in the County Court at Law Number Eight of Hidalgo County, Texas. Russell

signed the notice “pro se.” In a verification attached to the notice of appeal, Russell avers

that he wishes to appeal the judgment on the ground that, among other things, “the filing

on my deceased mother, Judith Ann Neuse’s estate has not been probated.”

       On September 19, 2017, Russell filed, in this Court and in the trial court, a motion

to stay the judgment being appealed.

       On September 28, 2017, the trial court signed an order on the motion to stay.

       We are obligated to review sua sponte issues affecting our jurisdiction over an

appeal. M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004). Standing is a

component of subject-matter jurisdiction. Douglas v. Delp, 987 S.W.2d 879, 882 (Tex.

1999); Martin v. Clinical Pathology Labs., Inc., 343 S.W.3d 885, 887–888 (Tex. App.—

Dallas 2011, pet. denied); see also DaimlerChrysler Corp. v. Inman, 252 S.W.3d 299, 304

(Tex. 2008) (“A court has no jurisdiction over a claim made by a plaintiff without standing

to assert it.”) (footnote omitted). The issue of standing cannot be waived, and we may

examine standing sua sponte if necessary. See Martin, 343 S.W.3d at 888; see also

Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 445–46 (Tex. 1993) (noting

that standing “may be raised for the first time on appeal by the parties or by the court”).

When an appellate court concludes that it does not have jurisdiction over an appeal, it

must dismiss the appeal. M.O. Dental Lab, 139 S.W.3d at 673.

       Given the foregoing, we ABATE this matter and REMAND it to the trial court in

order for the trial court to consider the foregoing matters regarding (1) the standing or
                                              2
legal authority of Russell Glenn Neuse to proceed pro se; (2) whether Judith Ann Neuse

or a personal representative, appointed by a court of competent jurisdiction, was served

with citation in the matter that proceeded in the justice court; (3) whether Judith Ann Neuse

has passed away, and if so, when and has a personal representative been appointed by

a court of competent jurisdiction; and (4) were there any other proceedings, such as a

bankruptcy proceeding, that would have affected any state-court proceeding, and if so,

what were the other proceedings and what is the status of those proceedings.

       The trial court is ORDERED to immediately cause notice to be given and conduct

a hearing on this matter. The trial court shall make and file appropriate findings of fact

and conclusions of law and cause them to be included in a clerk’s record; cause the

hearing to be transcribed and included in a reporter’s record; and have these records

forwarded to the Clerk of this Court within thirty days from the date of this order. If the

trial court requires additional time to comply, the trial court should so notify the Clerk of

this Court.

       If the parties to this appeal wish to provide this Court with any briefing regarding

the trial court’s findings and conclusions, any such briefing will be due in this Court within

ten days after rendition of those findings and conclusions.

       The Clerk of the Court is Ordered to style the appeal pending in this Court as Judith

Ann Neuse and all Occupants of 2115 Ichabod Ln, Edinburg, Texas 78539 v. NationStar

Mortgage, LLC, d/b/a Champion Mortgage Company.

       Russell Glenn Neuse’s motion to stay is tentatively DISMISSED AS MOOT.




                                              3
      IT IS SO ORDERED.

                                 PER CURIAM

Delivered and filed the
26th day of October, 2017.




                             4